Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, dated 9/14/2021, are persuasive. The prior art, of which Ohtsuka et al. US 2009/0020156, Nishida (US 2010/0326514, Yamazaki US 6133119; Narayanan et al. US 2004/0259335; and Rohatgi et al. US 2011/0139230 are examples, do not disclose the accumulative limitations of the independent claims. Specifically, while disparate portions of the claim may be taught in different specifications, there are no two embodiments that may be combined to form the recited structure. A person having ordinary skill in the art would be required to take selective parts of an embodiment to form for example the insulating layer, i.e. Yamazki, fig. 8, back side insulating layer and fig. 9 edge emitter coated (with insulating layer), to read on the recited limitations. This requires hind sight as defined by the courts, to decide to combine “parts” of at least two formed layers, where the only motivation is to result in the recited structure. 
Further, the recited claims are method claims and the methods as taught by the prior art to form the insulating layers of different embodiments, resulting in a hybrid insulating layer, are not combinable. Therefore, a person skilled in the art would be required to find a third reference comprising a method used to form a different structure that could be utilized to form the desired hybrid structure. The only reason to seek such a method is the hind sight a person skilled in the art would use to form the recited structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721